DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
Claim Status
Claims 1, 8, 11-13, 15-17, and 19-24 are pending. 
Claims 1, 8, 16, 23, and 24 are currently amended.
Claims 2, 3, 9, 10 and 14 were previously canceled and claims 4-7 and 18 are canceled.
Claims 1, 8, 11-13, 15-17, and 19-24 are pending have been examined.
Claims 1, 8, 11-13, 15-17, and 19-24 are pending are rejected.
Priority
	Priority to 371 PCT/US2017/036112 filed on 06/06/2017, which claims priority to application 62/347674 filed on 06/09/2016 is acknowledged.


Withdrawn and Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




This rejection is reiterated from the previous Office Action and modified in view of amendments to the claims.
Claims 1, 8, 11-13, 15-17, and 19-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerlach et al. (US Patent 8697130 B1, Published 04/15/2015) in view of Klein et al. (US Patent 4387107, Published 06/07/1983) and Jitpraphai et al. (US Patent 8263097 B2, Published 09/11/2012).
The claims are directed to the a composition comprising an aqueous dispersion comprising about 30-50% a water-insoluble, solid organic peroxide in particulate form having an average particle size less than about 10µm and is selected from benzyl peroxide, water, about 2% of a monovalent of at least one carboxylic acid including sodium lactate and/or potassium lactate, at least one gelling agent, and at least one non-ionic surfactant (emulsifier); wherein the ph is greater than 7, and a viscosity of 800 to 5000 cps. 
Gerlach et al. teach a composition comprising 42-46% water, 52-54% raw benzoyl peroxide, and 0.9-1.1% sodium citrate (hydroxycarboxylic acid comprising a monovalent cation) (column 6, lines 36-55). Suitable buffering agents include sodium citrate, sodium lactate, and potassium lactate (column 5, lines 7-29). The composition can comprise suitable gelling agents (column 4, lines 31-57). The benzoyl peroxide have a particle size no greater than 10 microns, with an average particle size from 1 to 2 microns (prior art clams 1-5). The composition is formed by mixing sodium citrate water, then adding benzoyl peroxide and milling, and finally adding a gel former and neutralizer (column 6, lines 3-14). While DOT regulations limit the maximum BPO concentration to 40% by weight, the compositions disclosed herein can be used in higher concentrations because they have less tendency to agglomerate and therefore maintain their stability (column 6, lines 15-35). “A dispersion system is then added to the batch and mixed in. The amount of the dispersion system depends on the actual ingredients used, but 
Gerlach et al. does not teach a preferred embodiment wherein the composition comprises sodium lactate and/or potassium lactate . However, Gerlach et al. makes such a composition obvious. Gerlach et al. does not teach the pH is greater than 7 and the viscosity is between 800-5,000 cps.
Klein et al. teaches a topical composition for the treatment of acne (prior art claim 2). The composition can comprise particulate benzoyl peroxide in an amount of 1-30% and have a particle size of less than 35µm (column 3, lines 3-15). The pH of the composition is between 3.5-7.5 (column 4, lines 38-42). Carbomer is a gelling agent (column 3, lines 21-65).
Jitpraphai et al. teach a composition for topical treatment of acne (abstract). The composition has a viscosity between 500-3,000,000 cps (column 4, lines 23-61).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to adjust the pH of the composition to about 7-7.5 and have a reasonable expectation success. One would have been motivated to do so since both Gerlach et al. and Klein et al. are directed topical compositions for the treatment acne. One would do so in order to provide a composition having a pH that is comfortable for a user to apply their skin.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to adjust the viscosity of the composition of Gerlach to 800-5,000 cps and have a reasonable expectation of success. One would have been motivated to do so since both Watson and Jitpraphai et al. are directed to topical treatment of acne. One would do so in order to provide a composition with a preferred viscosity.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute sodium lactate and/or potassium lactate for sodium citrate in the 
 For the foregoing reasons the instant claims are rendered obvious to one of ordinary skill in the art.
Response to Applicant’s Arguments
The rejection of claims 4-7 and 18 under 35 U.S.C. 103 as being unpatentable over Gerlach et al. (US Patent 8697130 B1, Published 04/15/2015) in view of Klein et al. (US Patent 4387107, Published 06/07/1983) and Jitpraphai et al. (US Patent 8263097 B2, Published 09/11/2012) is moot since the claims are canceled. 
With regard to the rejection of claims 1, 8, 11-13, 15-17, and 19-24under 35 U.S.C. 103 as being unpatentable over Gerlach et al. (US Patent 8697130 B1, Published 04/15/2015) in view of Klein et al. (US Patent 4387107, Published 06/07/1983) and Jitpraphai et al. (US Patent 8263097 B2, Published 09/11/2012): 
Applicant argues that Gerlach et al. lacks a teaching or suggestion of the instantly claimed amount of carboxylic acid salt. . Applicant’s argument has been fully considered but found not to be persuasive. Gerlach et al. teach that the composition can comprise 0.9-1.1% sodium citrate. Gerlach et al. further teaches that sodium citrate, sodium lactate, and potassium lactate are functional equivalents. Therefore, it would have been obvious to substitute sodium lactate and/or potassium lactate for sodium citrate in the same amount taught by Gerlach et al. The instant claims recite a composition that comprises 2% or more of a carboxylic acid. 1.1% sodium citrate is merely close to 2%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% 
Applicant also argues that Klein et al. merely teaches a pH within the range 3.5 to 7.5 but does not recite a pH of 7.5 to 10. Applicant’s argument has been fully considered but found not to be persuasive. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Here the teachings of Klein et al. overlaps with the instantly claimed pH of 7-7.5. 
Applicant argues that  based on the cited prior art teachings one of ordinary skill in the art would not have formed a low viscosity composition, since Gerlack et al. and Klein et al. teach that their compositions are gels and Jitpraphai teach the preferred composition is a gel and has a preferred viscosity of 30,000 - 150,000 cp. Applicant’s argument has been fully considered but found not to be persuasive. Gerlach et al. teach "The BPO can be added to other ingredients or vehicles often used in cosmetic products, e.g., emulsions, lotions, creams or gels at low temperatures to provide finished 
Applicant also argues that based on the cited prior art teachings one of ordinary skill in the art would not have formed a composition with a pH of greater than 7 since Gerlack et al. and Jithpraphai et al. teach pH's that are less than 7 and Klein teach that the pH is preferably less than 7. Applicant’s argument has been fully considered but found not to be persuasive. None of the cited prior art teach that pH's above 7 are non-functional or should be avoided. Klein et al. teach that the pH of the composition can be up to 7.5. While Klein et al. teaches that lower pH are preferred, a preferred teaching is not a teaching away from non-preferred embodiments. Applicant assertion that a change in pH to Gerlach et al. “likely will have the undersirable effect of destabilizing Gerlach’s gel” is not supported by an evidence. Furthermore, Gerlach et al.’s formulations are not limited to gels as discussed above. Therefore, one of ordinary skill in the art would know which forms of a composition would not be detrimentally effected by a pH of greater than 7.  
Applicant argues that the instant claim methods and the prior art method steps are in a different order. Applicant’s argument has been fully considered but found not to be persuasive. “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). “Selection of any order of mixing ingredients is prima facie obvious.” In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Applicant finally argues that they have presented unexpected data in instant specification. Applicant’s argument has been fully considered but found not to be persuasive. All of the comparisons 
For the foregoing reasons the rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALI SOROUSH/Primary Examiner, Art Unit 1617